Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 1 of 12

NOTICE OF REMOVAL
FROM: 19CV 535c¢Kr 7 JFJ

CASE NOS.: 6038411 and 6038412, formerly 7503781, 7503782, 7503783
Filed: IN THE MUNICIPAL COURT OF THE CITY OF TULSA
TULSA COUNYT, STATE OF OKLAHOMA

To: FEDERAL COURT

CITY OF TULSA, F I LE D
PLAINTIFF OCT 0 4 2019

, Clerk

VS. Mark C.
U.S. DISTRICT COURT

WILLIAM TYRONE THOMAS,
DEFENDANT

Please find a copy of NOTICE OF REMOVAL titled: Motion to Dismiss on the ground of
no Personum Jurisdiction / no subject matter Jurisdiction and a Notice of Removal on
the grounds of citizenship diversity and raising the Federal Question.

a

J Mail Np Gert Gyo / Sigar

CfRet'd Ve Env

. ca  —__ CMI
° J OM <O/Mit

No Chys NorEnwCpys

1 nel
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 2 of 12

   

G =

ISLAM AL-MERICAN (AL-MOROCCAN) AMERICAN PEACE

MOORISH AMERICAN
MUNICIPAL COURT

F I L E INDIGENIOVS PEOPLE OF AMERICA
JUL 2.9 2919 MOROCCAN TREATY OF PEACE AND FRIENDSHIP 1787/1836 )

By ©. Thompson Dep,

AFFIDAVIT OF FACT: S5CT 373

Motion to Dismiss on the ground of no Personum Jurisdiction / no subject
matter Jurisdiction and a Notice of Removal

For the record, on the record and let the record show that I, el-Noble T al-
Hasaan Bey, do affirm and state that everything included in this affidavit is
true and correct to the best of my knowledge; and with that said I, el-Noble T
al-Hasaan Bey, do make public and state that as a Moorish American freehold,
aboriginal and Indigeneous inhabitant of the Land here at Morocco, a Moorish
American Imperial Citizen; I hold a unique spot here in Al Merica/Al
Moroco/America being as it is that we have, as prisoners of war, been enslaved
against our will and against:

The Moroccan Treaty of Peace and Friendship 1787/1836
Article 15.

In case of a War between the Parties, the Prisoners are not to be made Slaves, but
to be exchanged one for another, Captain for Captain, Officer for Officer and one
private Man for another; and if there shall prove a deficiency on either side, it
shall be made up by the payment of one hundred Mexican Dollars for each
Person wanting; And it is agreed that all Prisoners shall be exchanged in twelve
Months from the Time of their being taken, and that this exchange may be
effected by a Merchant or any other Person authorized by either of the Parties.

and that we have since been freed (13th Amendment and it's intended 20
sections) to no books or facilities to demonstrate who we are as a people here in
Al-Moroco/Al-Merica/America. But upon a further preponderance of the
evidence it is clear that I, el-Noble T. al-Hasaan Bey, as a in full life Moorish
American, have never been naturalized into the United States and am not
obligated to its operations going on here in the al-Moroccan Empire and only
through ignorance, threat, duress, coercion, sufferance from cultural genocide,
and void ab initio contracts have I participated in this manner in the past; but
it was involuntary servitude.
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 3 of 12

1)

This court has not the personam jursdiction for I am not a United States
Citizen at:

a.
Van Valkenburg vs. Brown 43 Cal. 43(1872)

... The history and aim of the Fourteenth Amendment is well known, and the
purpose had in view in its adoption well understood. That purpose was to_
confer the status of citizenship upon a numerous class of persons domiciled
within the limits of the United States, who could not be brought within the
operation of the naturalization laws because native born, and whose birth, though
native, had at the same time left them without the status of citizenship. ...it was
settled that neither slaves, nor those who had been such, nor the descendants of
these, though native and free born, were incapable of becoming citizens of the
United States. (Dread Scott v. Sanford, 19 How. 393). The Thirteenth
Amendment, ...had yet left them under an insuperable bar as to citizenship; and it
was mainly to remedy this condition that the Fourteenth Amendment was
adopted.”;

and
b.
Treaty of Peace and Friendship 1787/1836
Article 21

If a citizen of the United States should kill or wound a Moor or on the contrary if a
Moor should kill or wound a citizen of the United States the law of the country
should take place...

Treaty of Peace and Friendship 1787/1836
Article 15

Merchants of both countries...

So as a natural citizen of the Americas, aboriginal and idigeneous to the the
land here in the dominions of the Moroccan Empire, with inalienable rights
secured in The Moroccan Treaty of Peace Friendship (1787/1836) and in The
Constitution for the United States of America (Article 6) making all
treaties the Supreme Law of the Land, and making all judges bond
themselves by Oathe to defend this agreement; I state that I, el-Noble T. al-
Hasaan, have a human right and a natural right to access all things public

2
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 4 of 12

here in the Moroccan Empire; this includes and is not limited to public
highways, unless loss through due process. And being that I have never been
naturalized into the United States of America as a citizen there is no due
process performed, and Supreme Court and Supreme Court Judges (stare
decisis) have made it very clear that:

1.

"Complete freedom of the highways is so old and well established a blessing that
we have forgotten the days of the Robber Barons and toll roads, and yet, under
an act like this, arbitrarily administered, the highways may be completely
monopolized, if, through lack of interest, the people submit, then they may look to
see the most sacred of their liberties taken from them one by one, by more or less
rapid encroachment.”

Robertson vs. Department of Public Works, 180 Wash 133, 147.
2.

"Personal liberty, or the Right to enjoyment of life and liberty, is one of the
fundamental or natural Rights, which has been protected by its inclusion as a
guarantee in the various constitutions, which is not derived from, or dependent
on, the U.S. Constitution, which may not be submitted to a vote and may not
depend on the outcome of an election. It is one of the most sacred and valuable
Rights, as sacred as the Right to private property ... and is regarded as
inalienable."

16 C.J.S., Constitutional Law, Sect.202, p.987
3.

"Personal liberty largely consists of the Right of locomotion -- to go where and
when one pleases -- only so far restrained as the Rights of others may make it
necessary for the welfare of all other citizens. The Right of the Citizen to travel
upon the public highways and to transport his property thereon, by horse drawn
carriage, wagon, or automobile, is not a mere privilege which may be permitted or
prohibited at will, but the common Right which he has under his Right to life,
liberty, and the pursuit of happiness. Under this Constitutional guarantee one
may, therefore, under normal conditions, travel at his inclination along the public
highways or in public places, and while conducting himself in an orderly and
decent manner, neither interfering with nor disturbing another's Rights, he will be
protected, not only in his person, but in his safe conduct."

Il Am.Jur. (1st) Constitutional Law, Sect.329, p.1135
3.

“Personal liberty -- consists of the power of locomotion, of changing situations, of
removing one's person to whatever place one's inclination may direct, without
imprisonment or restraint unless by due process of law.”
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 5 of 12

Bovier's Law Dictionary, 1914 ed., Black's Law Dictionary, 5th ed.;
Blackstone's Commentary 134; Hare, Constitution__Pg. 777
4.

"...We are of the opinion that there is a clear distinction in this particular between
an individual and a corporation, and that the latter has no right to refuse to
submit its books and papers for examination on the suit of the State. The
individual may stand upon his Constitutional Rights as a Citizen. He is entitled to
carry on his private business in his own way. His power to contract is unlimited.
He owes no duty to the State or to his neighbors to divulge his business, or to
open his doors to investigation, so far as it may tend to incriminate him. He owes
no such duty to the State, since he receives nothing therefrom, beyond the
protection of his life, liberty, and property. His Rights are such as the law of the
land long antecedent to the organization of the state, and can only be taken from
him by due process of law, and in accordance with the Constitution. Among his
Rights are the refusal to incriminate himself, and the immunity of himself and his
property from arrest or seizure except under warrant of law. He owes nothing to
the public so long as he does not trespass upon their rights.

"Upon the other hand, the corporation is a creature of the state. It is presumed to
be incorporated for the benefit of the public. It receives certain special privileges
and franchises, and holds them subject to the laws of the state and the
limitations of its charter. Its rights to act as a corporation are only preserved to it
so long as it obeys the laws of its creation. There is a reserved right in the
legislature to investigate its contracts and find out whether it has exceeded its
powers. It would be a strange anomaly to hold that the State, having chartered a
corporation to make use of certain franchises, could not in exercise of its
sovereignty inquire how those franchises had been employed, and whether they
had been abused, and demand the production of corporate books and papers for
that purpose."

Hale vs. Hinkel, 201 US 43, 74-75
5.

"...Based upon the fundamental ground that the sovereign state has the plenary
control of the streets and highways in the exercise of its police power (see police
power, infra.}, may absolutely prohibit the use of the streets as a place for the
prosecution of a private business for gain. They all recognize the fundamental
distinction between the ordinary Right of the Citizen to use the streets in the usual
way and the use of the streets as a place of business or a main instrumentality of
business for private gain. The former is a common Right, the latter is an
extraordinary use. As to the former, the legislative power is confined to regulation,
as to the latter, it is plenary and extends even to absolute prohibition. Since the
use of the streets by a common. carrier in the prosecution of its business as such
is not a right but a mere license of privilege."

4
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 6 of 12

Hadfield vs. Lundin, 98 Wash 516
6.

"Where rights secured by the Constitution are involved, there can be no rule
making or legislation which would abrogate them."

Miranda vs. Arizona, 384 US 436, 491
7.

"The claim and exercise of a constitutional Right cannot be converted into a

crime,
Miller vs. U.S., 230 F. 486, 489
8.

"There can be no sanction or penalty imposed upon one because of this
exercise of constitutional Rights."

Snerer vs. Cullen, 481 F. 946
9.

"The use of the highways for the purpose of travel and transportation is not a
mere privilege, but a common and fundamental Right of which the public and the
individual cannot be rightfully deprived."

Chicago Motor Coach vs. Chicago, 169 NE 22;
Ligare vs. Chicago, 28 NE 934;

Boon vs. Clark, 214 SSW 607;

25 Am.Jur. (lst) Highways Sect.163

"The Right of the Citizen to travel upon the public highways and to transport his
property thereon, either by horse drawn carriage or by automobile, is not a mere
privilege which a city can prohibit or permit at will, but a common Right which he
has under the right to life, liberty, and the pursuit of happiness."

Thompson vs. Smith, 154 SE 579
10.

",.. For while a Citizen has the Right to travel upon the public highways and to
transport his property thereon, that Right does not extend to the use of the
highways, either in whole or in part, as a place for private gain. For the latter
purpose, no person has a vested right to use the highways of the state, but is a
privilege or a license which the legislature may grant or withhold at its discretion.”

5
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 7 of 12

State vs. Johnson, 243 P. 1073;
Cummins vs. Homes, 155 P. 171;
Packard vs. Banton, 44 S.Ct. 256;
Hadfield vs. Lundin, 98 Wash 516
11.

"Heretofore the court has held, and we think correctly, that while a Citizen has
the Right to travel upon the public highways and to transport his property
thereon, that Right does not extend to the use of the highways, either in whole or
in part, as a place of business for private gain."

Willis vs. Buck, 263 P. 1982;
Barney vs. Board of Railroad Commissioners, 17 P.2d 82
12. |

"The right of the citizen to travel upon the highway and to transport his property
thereon, in the ordinary course of life and business, differs radically and
obviously from that of one who makes the highway his place of business for
private gain in the running of a stagecoach or omnibus."

...'The former is the usual and ordinary right of the Citizen, a common right to all,
while the latter is special, unusual, and extraordinary."

...' This distinction, elementary and fundamental in character, is recognized by all
the authorities."

State vs. City of Spokane, supra.

"the right of the Citizen to travel upon the highway and to transport his property
thereon in the ordinary course of life and business, differs radically and
obviously from that of one who makes the highway his place of business and
uses it for private gain in the running of a stagecoach or omnibus. The former is
the usual and ordinary right of the Citizen, a right common to ail, while the latter
is special, unusual, and extraordinary."

Ex Parte Dickey, (Dickey vs. Davis), 85 SE 781
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 8 of 12

13.

“The right of the Citizen to travel upon the public highways and to transport his
property thereon, in the ordinary course of life and business, is a common right
which he has under the right to enjoy life and liberty, to acquire and possess
property, and to pursue happiness and safety. It includes the right, in so doing, to
use the ordinary and usual conveyances of the day, and under the existing
modes of travel, includes the right to drive a horse drawn carriage or wagon
thereon or to operate an automobile thereon, for the usual and ordinary
purpose of life and business.”

Thompson vs. Smith, supra.;

Teche Lines vs. Danforth, Miss., 12 S.2d 784

So as we can see, that the use of the highways is an inherent right and my
right to use the highways unmolested is an individual liberty for my status here
in America is that of a Moorish American Imperial Citizen protected by the
Moroccan Treaty of Peace and Friendship and not as a subject or citizen of the
United States.

And with Rights embodied in the Religious Freedom Restoration Act (The
Religious Freedom Restoration Act of 1993, Pub. L. No. 103-141, 107 Stat.
1488 (November 16, 1993), codified at 42 U.S.C. § 2000bb through 42 U.S.C. §
2000bb-4 (also known as RFRA), J have a right to carry out religious
instructions given to me by the Holy Prophet Noble Drew Ali to let my
nationality be recognized in the government in which I live, and to have it
manifest in full life. I should not have to go to foreign nations to obtain
identifying documents or to ask permission to enjoy liberties already
guaranteed in this country and by this country. An attempt to require a
license, registration, insurance, etc. to enjoy freedoms and liberties already
guaranteed also violates:

Treaty of Peace and Friendship 1787/1836
Article 17 (Buying or Selling)

Merchants shall not be compelled to buy or sell any kind of goods but such as
they shall think proper, and may buy and sell all sorts of merchandise but such
as are prohibited to the othe Christian nations.

making the demand or compulsion for the purchase of these products

7
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 9 of 12

unconstitutional to Moorish Americans who have no obligation to the CITY OF
TULSA/COUNTY OF TULSA/STATE OF OKLAHOMA for it breaks the Treaty
agreement which will raise the Federal Question and on these grounds Iam
seeking to have these matters removed to the Federal Court.

Respectfully submitted.
26th day of Dhul Qadah 1449M.C. (JULY 29, 2019)

*

  
   

el-Noble T. al Hasaan Bey
Grand Sheik and chairman

AMARA TEMPLE OF MOORISH SCIENCE
(1848 N. MLK BLVD)
(TULSA OKLAHOMA)
(USA)

MOROCCAN EMPIRE
NORTHWEST AMEXEM

“With regard particularly to the U.S. Constitution, it is elementary that a Right secured or protected by that
document cannot be overthrown or impaired by any state police authority.”

Connolly vs. Union Sewer Pipe Co., 184 US 540;
Lafarier vs. Grand Trunk R.R. Co., 24 A. 848;

O'Neil vs. Providence Amusement Co., 108 A. 887
"The police power of the state must be exercised in subordination to the provisions of the U.S. Constitution.”

Bacahanan vs. Wanley, 245 US 60;

Panhandle Eastern Pipeline Co. vs. State Highway Commission, 294 US 613
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 10 of 12

“it ts well settled that the Constitutional Rights protected from invasion by the police power, include Rights
safeguarded both by express and implied prohibitions in the Constitutions."

Tiche vs. Osborne, 131 A. 60

‘As a rule, fundamental limitations of regulations under the police power are found in the spirit of the
Constitutions, not in the letter, although they are just as efficient as if expressed in the clearest language.”

Mehlos vs. Milwaukee, 146 NW 882

"The essential elements of due process of law are ... Notice and The Opportunity to defend.”

Simon vs. Craft, 182 US 427

“There should be no arbitrary deprivation of Life or Liberty ..."

Barbour vs. Connolly, 113 US 27, 31;

Yick Wo vs. Hopkins, 118 US 356

“The right to travel is part of the Liberty of which a citizen cannot deprived without due process of law under the
Fifth Amendment. This Right was emerging as early as the Magna Carta."

Kent vs. Dulles, 357 US 116 (1958)

“It is the duty of the courts to be watchful for the Constitutional rights of the citizen and against any stealthy
encroachments thereon."

Boyd vs. United States, 116 US 616
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 11 of 12

 

 

g The Voice Of The Prophet

If you have race pride and love your
race, join the Moorish Science Temple
of America and become a part of this
Divine Movement, then you will have
power to redeem your race because you
will know who you are, and your fore-
fathers were. Because where there is
unity there is strength. “Together we
stand, divided we fall.”

Come, good people, because 1, ihe
Prophet, sent to redeem this nation
from mental slavery which you have
now, need every one of you who think
‘that your condition can be better. This

is a field open te strong men and wo- —

men to uplift the nation and take your
place in the affairs of men.

If the Europeans and other nations
are helping me. why not you. It is
your problem. The Negro problem is
heing solved only as it can. and that 1s
by the Moorish Nations! Divine Move-
ment. If you have a nation vou must
have a free national name in order io
he recognized by this nation as an
American citizen. This is what was
meant when it said. “Seek ye first the
kingdom of Heaven and all these things
would be added unto you.”

“BY THE PROPHET.

 

10

 
Case 4:19-cv-00535-GKF-JFJ Document 1 Filed in USDC ND/OK on 10/04/19 Page 12 of 12

Lb “b2002 LHSsoced cod zo

GIL 4g syn] - 208 ik
libars th M ES aves
ase | Trl fl gy
| , a
HD PBL % TAO
9s-biflar gasiey

O&bh WO90 good OBOE #Toe a

WTIMIMIN s5 ,

p muons

 
